In the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
No. 18-1465V
(not to be published)

Kok RR RR OR RR RRR RRR ORR ROR ROR RRO OR OK OK OK &

HUMAN SERVICES,

Respondent.

ANNTOINETTE REYNOLDS, on behalf of *
MICHAEL REYNOLDS (DECEASED), *
* Filed: June 21, 2019
*
#*
Petitioner, * Pro Se Costs; Voluntary Dismissal.
Vv. *
*
SECRETARY OF HEALTH AND *
*
#
*
*
*

eR RR kok RRR Rk ok hook Re ok AR ROR KOR Ek OF

Anntoinette Reynolds, pro se, Mountain Home, ID.
Heather L. Pearlman, U.S. Dep’t of Justice, Washington, DC, for Respondent.

DECISION AWARDING COSTS'

On September 24, 2018, Anntoinette Reynolds filed a Petition on behalf of the late Michael
Reynolds, seeking compensation under the National Vaccine Injury Compensation Program
(“Vaccine Program”).” Petitioner alleged that Mr. Reynolds developed Transverse Myelitis after
receiving the influenza vaccine on December 10, 2015. Pet. at 2 (ECF No. 1).

 

| Although this Decision has been formally designated “not to be published,” it will nevertheless be posted on the
Court of Federal Claims’s website in accordance with the E-Government Act of 2002, 44 U.S.C, § 3501 (2012)). This
means that the Decision will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-
12(d)}(4)(B), however, the parties may object to the Decision’s inclusion of certain kinds of confidential information.
Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public
in its current form, fd.

* The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub, L. No, 99-660,
100 Stat. 3758, codified as amended, 42 U.S.C. §§ 300aa-10 through 34 (2012) [hereinafter “Vaccine Act” or “the
Act”. Individual section references hereafter will be to § 300aa of the Act.

 

 
Despite diligent efforts, Petitioner was unable to find an attorney to represent her in these
proceedings, and determined thereafter that she did not wish to move forward pro se. See Mot. for
Cost at 1, filed May 28, 2019 (ECF No. 12) (“Mot.”). She filed a Rule 21(a) Stipulation of
Dismissal on May 28, 2019 (ECF No. 11), and I issued an Order Concluding Proceedings the
following day (ECF No, 13).

Petitioner now requests reimbursement of her only cost incurred in this litigation, the
$400.00 filing fee that was paid on October 25, 2018. Mot. at 1. Respondent filed a response to
Petitioner’s Motion on June 21, 2019, indicating that he does not object to the request (ECF
No. 15).

The Vaccine Act does not require petitioners to prevail on their claims in order to be
awarded attorney’s fees and costs. See Section 15(e)(1)(B). Here, it appears that Petitioner’s claim
could have been viable had she decided to proceed, and the basis for her decision to end the
petition—an inability to attract counsel to represent her in this matter—-should not be held against
her, especially given her prompt determination to dismiss the matter before excessive time and
expense was devoted to it. Accordingly, I find that the requested cost reimbursement is reasonable
and will be awarded.

I hereby award the requested costs in full, a sum of $400.00, in the form of a check payable
to Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk
of the court SHALL ENTER JUDGMENT in accordance with the terms of this decision.’

IT IS SO ORDERED.

 

Brian H. Cofcoran
Special Master

 

3 Pursuant to Vaccine Rule 1 1 (a), the parties may expedite entry of judgment if (jointly or separately) they file notices
renouncing their right to seek review.